Citation Nr: 1741224	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatocellular carcinoma, to include as secondary to herbicide-agent and asbestos exposures.

4.  Entitlement to service connection for benign prostatic hypertrophy, to include as secondary to herbicide-agent and asbestos exposures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to December 1980, to include service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California.

In June 2017, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The issues of entitlement to an increased rating for ureteral calculus, entitlement to a total disability rating based on individual unemployability, and entitlement to service connection for scars from lipomas of the left forearm and left medial thigh and a scalp scar from a cyst removal have been raised by the record in a September 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has alleged that his hepatocellular carcinoma and benign prostatic hypertrophy are secondary to herbicide-agent and asbestos exposures.  His service treatment records show that he served in the Republic of Vietnam.  He is competent to report his asbestos exposure on Navy ships, and the Board finds him credible.  Therefore, a VA examination or examinations are necessary.

The VA examination reports reflect that the audiometric testing results were not valid for rating purposes.  The Veteran has submitting private medical evidence suggesting that he does have a bilateral hearing loss under 38 C.F.R. § 3.385 (2016).  In light of the conflicting evidence, another VA examination is required to address the nature and severity of the bilateral hearing loss and tinnitus.

The Veteran is advised of the need to cooperate during the VA examinations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his liver cancer, benign prostate hypertrophy, bilateral hearing loss, and tinnitus, and obtain any identified records.

2.  After the development in 1 is completed, schedule the Veteran for an examination or examinations to determine the nature and extent of liver cancer and benign prostatic hypertrophy.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to liver cancer and benign prostatic hypertrophy.  

An examiner or examiners should be asked to answer the following inquiries:

Accepting the Veteran was exposed to herbicide agents while being on land in the Republic of Vietnam and accepting that he was exposed to asbestos during active duty, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the liver cancer is related to his active service, to include exposure to asbestos and herbicide agents. 

Accepting the Veteran was exposed to herbicide agents while being on land in the Republic of Vietnam and accepting that he was exposed to asbestos during active duty, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the benign prostatic hypertrophy is related to his active service, to include exposure to asbestos and herbicide agents.

A complete rationale for any opinion offered must be provided.

3.  After the development in 1 is completed, schedule the Veteran for a VA audiological examination to determine the nature and severity of any hearing loss and tinnitus.  The claims folder is to be made available to the examiner to review.  The examiner should ask the Veteran o provide detailed history of his hearing loss and tinnitus symptomatology.  Accepting that the Veteran had in-service noise exposure, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss or tinnitus is related to active service, including in-service noise exposure and the elevated threshold at 6000 Hertz in the right ear during February 1971 audiometric testing.  A complete rationale for any opinion offered must be provided.  The examiner should attempt to reconcile any opinions offered with the March 2013 VA medical opinion.

4.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





